 


109 HR 2377 IH: To reduce temporarily the duty on certain automotive catalytic converter mats.
U.S. House of Representatives
2005-05-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2377 
IN THE HOUSE OF REPRESENTATIVES 
 
May 16, 2005 
Mr. Kline (for himself, Mr. Boustany, and Mr. Souder) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To reduce temporarily the duty on certain automotive catalytic converter mats. 
 
 
1.Certain automotive catalytic converter mats
(a)In generalSubchapter II of chapter 99 of the Harmonized Tariff Schedule of the United States is amended by inserting in numerical sequence the following new heading:



9902.68.01Automotive catalytic converter insulation and mounting mats made from high alumina ceramic fibers produced by a sol-gel manufacturing process (provided for in subheading 6806.10.00) 1.5%No changeNo changeOn or before 12/31/2009 
(b)Effective DateThe amendment made by subsection (a) applies with respect to goods entered, or withdrawn from warehouse for consumption, on or after the 15th day after the date of the enactment of this Act. 
 
